729 N.W.2d 216 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Reginald VAN PAIGE, Defendant-Appellant.
Docket No. 132553. COA No. 272645.
Supreme Court of Michigan.
April 6, 2007.
On order of the Court, the application for leave to appeal the October 20, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the order of the Court of Appeals and we REINSTATE the July 26, 2006 order of the Genesee Circuit Court, remanding the case to the 68th District Court for a second preliminary examination. Under the unique circumstances of this case, the circuit court did not abuse its discretion when it ordered the remand.